IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: DAVID ITALIANO, AN ALLEGED          : No. 625 MAL 2021
INCAPACITATED PERSON                       :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: DAVID ITALIANO                : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.